
	
		I
		112th CONGRESS
		2d Session
		H. R. 3877
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Schock (for
			 himself and Mr. Schilling) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit
		  the Secretary of the Treasury from requiring that taxpayers reconcile amounts
		  with respect to reportable payment transactions to amounts related to gross
		  receipts and sales.
	
	
		1.Short titleThis Act may be cited as the
			 1099K Overreach Prevention
			 Act.
		2.Prohibition on
			 requiring reconciliation of amounts with respect to reportable payment
			 transactions to amounts related to gross receipts and sales
			(a)In
			 generalSection 6050W of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (g) as
			 subsection (h) and inserting after subsection (f) the following new
			 subsection:
				
					(g)Reconciliation
				with Receipts Not RequiredA
				taxpayer shall not be required to reconcile on any return of tax for a taxable
				year amounts with respect to reportable payment transactions, as furnished to
				the taxpayer pursuant to this section, to amounts related to gross receipts or
				sales.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
			
